     Case 4:21-cv-11029-MFL-CI ECF No. 8, PageID.76 Filed 07/29/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

STRIKE 3 HOLDINGS, LLC,

              Plaintiff,                            Case No. 21-cv-11029
                                                    Hon. Matthew F. Leitman
v.

JOHN DOE subscriber assigned
IP Address 24.128.184.35,

          Defendant.
__________________________________________________________________/

                           ORDER DISMISSING CASE

        Pursuant to the Notice of Voluntary Dismissal Without Prejudice by Plaintiff,

this case is DISMISSED without prejudice.

        IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: July 29, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 29, 2021, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764
